Filed 1/19/16




                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                      DIVISION THREE


In re JOSHUA R., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,
                                                      G052965
    Plaintiff and Respondent,
                                                      (Super. Ct. No. DL049628-001)
        v.
                                                      OPINION
JOSHUA R.,

    Defendant and Appellant.



                  Appeal from an order of the Superior Court of Orange County, Cheryl L.
Leininger, Judge. Affirmed in part, reversed in part and remanded.
                  John L. Dodd, under appointment by the Court of Appeal, for Defendant
and Appellant.
                  Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha Corina and
Meagan J. Beale, Deputy Attorneys General, for Plaintiff and Respondent.

                                  *            *            *
                The juvenile court dismissed Joshua R.’s juvenile adjudication after he
successfully completed probation. The court declined to seal his record, however,
because of an ongoing probation condition stating he was not permitted to own a firearm
before he turned 30 years old. Joshua argues this was error. We agree. The pertinent
issue is whether the substantive Penal Code section addressing future firearm ownership
for minors in his situation conflicts with the Welfare and Institutions Code section
requiring the juvenile court to seal records upon the successful completion of probation.
We conclude these statutes can be harmonized to effect the purposes of each.
Accordingly, we find the court erred by not sealing Joshua’s record, and reverse the
court’s order in that respect.


                                               I
                                           FACTS
                Joshua admitted the following misdemeanor offenses in June 2014:
                                                                   1
domestic violence battery (Pen. Code, § 243, subdivision (e)(1)); harassment by means
of an electronic device (§ 653.2, subd. (a)); and two violations of a restraining order. (§
273.6, subd. (a).) The court declared Joshua to be a ward of the court, kept him in his
parents’ custody, and imposed probation conditions. One such condition is listed in the
minute order as: “[S]ection 29820 applies. Minor may not own or possess any firearm
until age 30. Probation officer to notify Department of Justice as required by law.” The
record also reflects that a California Department of Justice (DOJ) form entitled “Juvenile
Court Report of Firearm Prohibition” (Firearm Form) was submitted to the DOJ.
                In December 2015, the court determined Joshua had successfully completed
probation. The minute order shows that Joshua’s motion to withdraw his plea was
granted. The court stated: “So I am going to order then that probation be terminated,


1
    Subsequent statutory references are to the Penal Code unless otherwise specified.

                                              2
jurisdiction be terminated as successfully completed; however, . . . we still have an
outstanding ongoing condition of probation that he may not own a firearm. So I’m not
going to order that the records be sealed at this time, but I am going to show that it was
terminated successfully, completed successfully.” Defense counsel objected to the
court’s decision not to seal the record.
              Joshua now appeals this part of the court’s order.


                                              II
                                       DISCUSSION
              The only issue before us is whether the court properly decided not to seal
Joshua’s record. Because this involves an issue of statutory interpretation, our review is
de novo. (John v. Superior Court (2016) 63 Cal.4th 91, 95.)
              The sealing of juvenile records is governed by Welfare and Institutions
Code section 786. “If a minor satisfactorily completes . . . a term of probation for any
offense, the court shall order the petition dismissed. The court shall order sealed all
records pertaining to that dismissed petition in the custody of the juvenile court, and in
the custody of law enforcement agencies, the probation department, or the Department of
Justice. The court shall send a copy of the order to each agency and official named in the
order, direct the agency or official to seal its records, and specify a date by which the
sealed records shall be destroyed. Each agency and official named in the order shall seal
the records in its custody as directed by the order, shall advise the court of its compliance,
and, after advising the court, shall seal the copy of the court’s order that was received.
The court shall also provide notice to the minor and minor’s counsel that it has ordered
the petition dismissed and the records sealed in the case. The notice shall include an




                                              3
advisement of the minor’s right to nondisclosure of the arrest and proceedings, as
                                 2
specified in subdivision (b).”       (Welf. & Inst. Code, § 786, subd. (a).)
              Welfare and Institutions Code section 786, subdivision (b), states: “Upon
the court’s order of dismissal of the petition, the arrest and other proceedings in the case
shall be deemed not to have occurred and the person who was the subject of the petition
may reply accordingly to any inquiry by employers, educational institutions, or other
persons or entities regarding the arrest and proceedings in the case.”
              The question here is whether, as the Attorney General argues, sealing
Joshua’s records in this case would impermissibly circumvent section 29820. That
section, as relevant here, states that any person who committed an offense described in
              3
section 29805 and was subsequently adjudged a ward of the juvenile court, “shall not
own, or have in possession or under custody or control, any firearm until the age of 30
years.” (§ 29820, subds. (a), (b).) It also provides: “The juvenile court, on forms
prescribed by the Department of Justice, shall notify the department of persons subject to
this section. Notwithstanding any other law, the forms required to be submitted to the
department pursuant to this section may be used to determine eligibility to acquire a
firearm.” (§ 29820, subd. (d).) The violation of section 29820 is a misdemeanor.
(§ 29820, subd. (c).)
              The court framed the issue as one of a continuing probation condition. The
probation condition, however, terminated along with the rest of the wardship petition.
Section 29820 is a stand-alone statute that applies even though Joshua is not currently a


2
 The statute was amended effective January 1, 2016 (Stats. 2015, ch. 375, § 1.5), but
neither party argues that the current version of Welfare and Institutions Code section 786
should not apply to this case. Joshua’s proceedings terminated in 2015. (See In re
Estrada (1965) 63 Cal.2d 740, 744-748.)
3
 Domestic violence battery (§ 243) and the violation of a restraining order (§ 273.6) are
both enumerated offenses in section 29805.

                                                  4
ward of the juvenile court. The better question, in our view, is whether Welfare and
Institutions Code section 786, which requires the court to seal certain juvenile records,
can be harmonized with the prohibition on firearm ownership until the age of 30 years as
set forth in section 29820.
              We find the statutes can be reconciled. As always, our role in statutory
interpretation is to effect the intent of the Legislature. (People v. Johnson (2006) 38
Cal.4th 717, 723.) “If two seemingly inconsistent statutes conflict, the court’s role is to
harmonize the law.” (Stone Street Capital, LLC v. California State Lottery Com. (2008)
165 Cal.App.4th 109, 118.)
              Welfare and Institutions Code section 786, particularly as amended, is a
broadly written statute which requires sealing the records of certain juvenile offenders.
Not only must the records be sealed, they must be destroyed after a period designated by
the court. Subdivision (b) of that section reveals the intent of the law, at least in part:
“Upon the court’s order of dismissal of the petition, the arrest and other proceedings in
the case shall be deemed not to have occurred and the person who was the subject of the
petition may reply accordingly to an inquiry by employers, educational institutions, or
other persons or entities regarding the arrest and proceedings in the case.”
              Joshua argues that no conflict exists because Welfare and Institutions Code
section 786, subdivision (b), states that if the minor meets the criteria, the offense “shall
be deemed not to have occurred,” and therefore section 29820 does not apply at all. We
might agree were it not for subdivision (d) of section 29820, which states: “The juvenile
court, on forms prescribed by the Department of Justice, shall notify the department of
persons subject to this section. Notwithstanding any other law, the forms required to be
submitted to the department pursuant to this section may be used to determine eligibility
to acquire a firearm.” (Italics added.)
              Section 29820, subdivision (d), therefore, applies “[n]otwithstanding any
other law.” “We presume that the Legislature, when enacting a statute, was aware of

                                               5
existing related laws and intended to maintain a consistent body of rules. [Citation.]”
(Stone Street Capital, LLC v. California State Lottery Com., supra, 165 Cal.App.4th at
p. 118.) Therefore, although Welfare and Institutions Code section 786 requires sealing
the record, the form described in section 29820, subdivision (d), is exempt from the
requirement of destruction for the limited purpose of determining “eligibility to acquire a
firearm.” Thus, while the rest of the record must be sealed and destroyed by the date the
court specifies in the order it will issue after remand, the Firearm Form need not be
ordered destroyed until Joshua’s 30th birthday.
              We believe the current state of the law requires this outcome and furthers
the primary purpose of both statutes. The goal behind Welfare and Institutions Code
section 786, as we read the statute, is to allow certain juvenile offenders who have
successfully completed their probation to lead productive lives without the black mark of
a record hanging over their heads for employment and educational purposes. The only
purpose of section 29820 is to prevent those who have committed certain offenses as
juveniles from owning firearms before they turn 30 years old. Ordering the record
sealed, as required by Welfare and Institutions Code section 786, while at the same time
allowing the DOJ to maintain the Firearm Form until Joshua turns 30 will serve both
purposes.
              The Attorney General suggests sealing the record “would effectively
nullify . . . section 29820.” We disagree. The Firearm Form can still be used by the DOJ
for firearm eligibility purposes. Sealing the record might make violations more difficult
to prosecute, however. Should that be the case, a statutory fix from the Legislature or a
revision of the Firearm Form is the appropriate remedy.




                                             6
                                            III
                                     DISPOSITION
              We affirm and reverse the portion of the court’s order denying Joshua’s
request to seal the record, and remand for further proceedings.




                                                  MOORE, ACTING P. J.

WE CONCUR:



FYBEL, J.



IKOLA, J.




                                            7